EXHIBIT 10.15

 



AMENDING AGREEMENT

 

THIS AMENDING AGREEMENT (the “Amending Agreement”) is dated as of February 21,
2020 between urban-gro, Inc. (the “Borrower”) and James Lowe (the “Lender”, and
together with the Borrower, the “Parties”).

 

RECITALS:

 

(a)The Lender agreed to loan USD$1,000,000 (the “Principal Amount”) to the
Borrower upon the terms and conditions contained in a promissory note between
the Lender and the Borrower dated as of October 18, 2018, as amended with effect
as of May 20, 2019 (the “Promissory Note”);

 

(b)The principal amount outstanding under the Promissory Note as of the date of
this Amending Agreement is USD$1,000,000; and

 

(c)The Borrower and the Lender desire to make certain amendments to the
Promissory Note, without novation of the Promissory Note.

 

In consideration of the foregoing and the mutual agreements contained herein
(the receipt and adequacy of which are acknowledged), the Parties agree as
follows:

 

Section 1          Defined Terms.

 

Capitalized terms used in this Amending Agreement and not otherwise defined have
the meanings specified in the Promissory Note.

 

Section 2          Extension of Maturity Date

 

With effect as of December 31, 2019, the Parties hereby agree to amend the
Promissory Note by extending the Maturity Date from December 31, 2019 to the
date which is the earlier of 60 days following the date: (i) on which demand for
repayment is made by Bridging Finance Inc. (the “Senior Lender”) under the loan
agreement dated as of February 21, 2020 between the Borrower, urban-gro Canada
Technologies Inc., Impact Engineering, Inc. and the Senior Lender (collectively,
the “Senior Debt”); or (ii) which is the stated maturity date (including any
extensions thereof) in respect of the Senior Debt.

 

Section 3          Issuance of Common Stock to Lender

 

Within ten (10) business days of the date hereof, the Borrower shall issue a
total of 100,000 common shares of the Borrower to (or to the order of) the
Lender.

 

Section 4          Reference to and Effect on the Promissory Note and Guaranty
Agreement.

 

Upon this Amending Agreement becoming effective, each reference in the
Promissory Note to “this Note” and any and all other agreements, documents and
instruments delivered by the Borrower, the Lender or any other person shall mean
and be a reference to the Promissory Note as amended by this Amending Agreement.
Except as specifically amended by this Amending Agreement, the Promissory Note
shall remain in full force and effect, without any novation of the Promissory
Note.

 

 

 



 1 

 

 

Section 5          Governing Law.

 

This Amending Agreement shall be governed by the laws of the laws of the State
of Colorado.

 

Section 6          Counterparts.

 

This Amending Agreement may be executed in any number of counterparts, each of
which is deemed to be an original, and such counterparts together constitute one
and the same instrument. Transmission of an executed signature page by
facsimile, e-mail or other electronic means is as effective as a manually
executed counterpart of this Amending Agreement.

 

[Signature page follows.]

 

 

 

 

 

 

 

 

 

 

 

 

 



 2 

 



 

IN WITNESS WHEREOF, the Lender has executed this Amendment Agreement as of the
day and year set forth above.

 

 



          By:    /s/ James Lowe   James Lowe

 

 

Accepted and agreed:

 



  urban-gro, INC.         By:    /s/ Brad Nattrass   Authorized Signing Officer

 

 

 

 

 

 

 

 

 



 3 

